Name: COMMISSION REGULATION (EC) No 506/95 of 7 March 1995 amending Regulation (EC) No 284/95 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  trade policy;  processed agricultural produce
 Date Published: nan

 8 . 3 . 95 I EN Official Journal of the European Communities No L 51 /1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 506/95 of 7 March 1995 amending Regulation (EC) No 284/95 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, conditions specified in Annex I to that Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 For lot G point 8 of Annex I to the Regulation (EC) No 284/95 is replaced by the following : *8 . Total quantity : 393 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 284/95 (3) issued an invitation to tender for the supply, as food aid, of 6 680 tonnes of vegetable oil ; whereas some of the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 34, 14. 2. 1995, p. 4.